Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 1 of 25




                 EXHIBIT 1
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 2 of 25




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- x

 HENRY CAMPBELL, et al.,

 Plaintiffs,                                                               SETTLEMENT AGREEMENT

 -against-                                                                 16 Civ. 8719 (AJN) (SDA)

 THE CITY OF NEW YORK,

 Defendant.
 ------------------------------------------------------------------- x


                                      SETTLEMENT AGREEMENT

         This Settlement Agreement (“Agreement”) is made and entered into by and among the

 Plaintiffs in the above-captioned case, who are identified in Exhibit A attached hereto, and who

 are all persons who have timely consented to be party Plaintiffs in the above-captioned case, and

 Defendant City of New York, on behalf of itself and all other New York City departments,

 commissions, agencies, related entities, predecessors, successors, trustees, members, officers,

 directors and employees, agents, assigns, representatives, employee benefit plans and the trustees,

 administrators, and fiduciaries of such plans (hereinafter collectively referred to as “Defendant”),

 and is based on the following:

 I.      RECITALS

       1.1      Plaintiffs are 460 individuals employed or formerly employed by the Defendant as

Special Officers and Supervising Special Officers, Level I with the New York City Department of

Homeless Services (“covered titles”). On November 9, 2016, and on various dates thereafter,

Plaintiffs filed their consent to sue forms with this Court. Exhibit A contains a list of all Plaintiffs

and the dates on which they filed their consent forms with this Court.
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 3 of 25




          1.2     Plaintiffs listed in Exhibit A have made certain allegations concerning their

employment with the Defendant regarding an asserted failure to pay wages and overtime

compensation in compliance with the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

Specifically, Plaintiffs allege four Counts: Count I – Defendant failed to compensate Plaintiffs for

pre-shift, post-shift, and meal period overtime work; Count II – Defendant failed to properly

calculate the regular rate of pay in violation of the FLSA by failing to include night shift differential

in the regular rate; Count III – Defendant failed to pay FLSA overtime in a timely manner 1; and

Count IV – Defendant failed to pay overtime at the rate of one and one half times the regular rate of

pay in violation of the FLSA by compensating Plaintiffs for hours in excess of 40 in a workweek

with compensatory time at a straight time rate (hereinafter referred to as the “Released Claims”).

            1.3     Plaintiffs and Defendant (hereinafter collectively referred to as the “Parties”) have

 agreed to settle the matters in dispute between and among them pursuant to the terms of this

 Agreement. Specifically, the Parties and their counsel have considered that the interests of all

 concerned are best served by compromise, settlement, and dismissal of the Plaintiffs’ claims with

 prejudice. The Parties have concluded that the terms of this Agreement are fair, reasonable,

 adequate, and in the Parties’ mutual best interests.

            1.4     The Parties, through their counsel, hereby seek judicial approval of this Settlement

 Agreement. In the event the proposed settlement contained in this Agreement does not become

 effective in accordance with the terms hereof, is not finally approved, is terminated, cancelled or

 otherwise fails to become effective for any reason, this Agreement will no longer have any effect

 and the Parties will revert to their respective positions as of the date and time immediately prior to

 the execution of this Agreement.



 1
     Count III was dismissed on Defendant’s motion for summary judgment.


                                                         2
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 4 of 25




 II.     PAYMENT AND DISTRIBUTION

        2.1     In consideration for the terms, conditions and promises in this Agreement, Defendant

shall, in accordance with the paragraphs in this section, pay or will cause to be paid to Plaintiffs

$3,980,332.00 to resolve all claims allegedly accruing for the period from November 9, 2013

through July 28, 2021 (“the Settlement Amount”), inclusive of backpay, liquidated damages,

attorneys’ fees, and litigation expenses. The Settlement Amount will be divided and distributed to

Plaintiffs as follows:

                (a)          a set of payroll checks and/or stubs for direct deposit payments, regular

payroll checks for currently employed (active) Plaintiffs, and separate payroll checks for separated

(inactive) Plaintiffs in the total amount of $1,706,375.00 (“the Backpay Amount”), made payable to

each Plaintiff in accordance with Plaintiffs’ Counsel’s instructions constituting his or her share of

the backpay award, less all applicable deductions and withholdings and any wage garnishments for

that individual Plaintiff.

                (b)          one check in the amount of $2,273,957.00 constituting liquidated damages,

attorneys’ fees, and litigation expenses (“Lump Sum Amount”) payable to Plaintiffs’ Counsel

McGillivary Steele Elkin LLP for distribution to the plaintiffs. In accordance with paragraph 2.4

below and pursuant to the individual retainer agreements signed by all 460 Plaintiffs, Plaintiffs will

deduct their contingency attorney fee equal to 33 and 1/3 percent of the Settlement Amount prior to

distributing to Plaintiffs their liquidated damages share of the Lump Sum Amount.

                (c)          The individual amount of backpay and liquidated damages are to be

calculated pursuant to the formula set forth in paragraph 2.4. Each individual Plaintiff’s settlement

payment amounts are set forth in Exhibit A. These amounts are agreed to among the Parties to




                                                     3
          Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 5 of 25




compromise, settle and satisfy the Released Claims and liquidated damages related to the Released

Claims.

        2.2     Within five (5) days of the date that the Court enters an Order finally approving this

Agreement, the Plaintiffs shall tender, by overnight mail, e-mail attachment or hand-delivery, to

Defendant’s attorneys, the following document to effectuate payment of the settlement amounts

referenced in paragraph 2.1: a listing of the distribution amounts to each individual Plaintiff along

with each Plaintiff’s social security number and current addresses for Plaintiffs who are no longer

employed by Defendant. Defendant shall issue payment by distributing the backpay amounts (not

liquidated damages) in regular payroll checks or direct deposit payments directly to active Plaintiffs

and distributing separate payroll checks for separated (inactive) Plaintiffs to Plaintiffs’ Counsel, and

by providing by check to Plaintiffs’ law firm, McGillivary Steele Elkin LLP, the Lump Sum Amount

for all of the Plaintiffs as specified in paragraph 2.1(b). In the event that a Plaintiff’s backpay amount

or liquidated damages amount will be reduced as the result of wage garnishment, lien or judgment

(to the extent set forth in paragraph 2.1), Defendant’s counsel shall make a good faith effort to

provide Plaintiffs’ counsel with: (1) the name of the Plaintiff; and (2) the amount of the reduction

and the nature of the reduction at or before the time the payment is made by Defendant. The

Settlement Amount will be paid within 90 days of the date that the Court enters an Order finally

approving this Agreement.

        2.3     Defendant will forward the Lump Sum Amount, payable to McGillivary Steele Elkin

LLP as Plaintiffs’ Counsel, who shall be responsible for distributing to each Plaintiff listed in

Exhibit A his/her respective share of the Lump Sum Amount in accordance with the formula

described in paragraph 2.4 below and pursuant to the individual Plaintiffs’ retainer agreements with

Plaintiffs’ Counsel. Defendant will send directly to each active (employed) Plaintiff a backpay




                                                     4
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 6 of 25




amount as part of the active Plaintiff’s regular payroll check. Defendant will make a good faith

effort to notify Plaintiffs’ Counsel, at least 14 calendar days prior to distribution of the backpay

amount, of the exact date when each active (employed) Plaintiff will be paid. Defendant will also

send to Plaintiffs’ Counsel each separated (inactive) Plaintiff’s individual backpay checks for

distribution to the Plaintiffs along with a corresponding document identifying all deductions and

withholdings. Defendant will provide a list to Plaintiffs’ Counsel of the active (employed) Plaintiffs

who are paid by direct deposit and the active (employed) Plaintiffs who are paid via payroll check

so that Plaintiffs’ counsel can verify payment.

       2.4     Plaintiffs have entered into individual retainer agreements with Plaintiffs’ Counsel.

These agreements provide for a contingency attorney fee amount equal to thirty-three and one-third

percent (33 1/3%) of the Settlement Amount calculated after all expenses (including unreimbursed

settlement administration expenses) are deducted from the Settlement Amount. Plaintiffs and their

counsel are solely responsible for determining the contingency attorney fee applicable to this

Agreement. Plaintiffs’ Counsel shall deduct their contingency attorney fee in the amount of

$1,297,261.37 from the Lump Sum Amount in accordance with Plaintiffs’ individual retainer

agreements with Plaintiffs’ Counsel.

       2.5     For purposes of computing damages, “the relevant recovery period” used to calculate

each individual Plaintiff’s point total, is three years prior to the date when each Plaintiff’s Consent

to Sue form was filed with the Court. For all Plaintiffs, the last day of the recovery period is July

28, 2021, or the date on which any Plaintiff ceased working for the Department of Homeless Services

in a covered title, whichever is earlier. Each Plaintiff received one point for each week during “the

relevant recovery period” that the Plaintiff was employed by the Defendant in a covered title. The

total number of points for all Plaintiffs were then divided into $2,594,522.73, which reflects the Net




                                                   5
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 7 of 25




Settlement Fund after the litigation expenses and the contingency fee amount described in paragraph

2.4 are deducted. Plaintiffs and their counsel are solely responsible for determining the allocations

among Plaintiffs and the distribution of funds.

        2.6     Plaintiffs and their counsel, McGillivary Steele Elkin LLP and Spivak Lipton LLP,

will defend, release, and hold Defendant harmless from any and all claims or causes of action arising

from the distribution of settlement funds.

        2.7     Defendant shall distribute W-2 forms to the Plaintiffs reflecting the backpay

payments made under Paragraph 2.1(a) in this Agreement. Plaintiffs’ counsel shall distribute to

each Plaintiff receiving a liquidated damages award a Miscellaneous Income Form 1099 reflecting

the amount paid to the Plaintiff as liquidated damages and their proportional share of the contingency

fee paid. Each Plaintiff agrees that he or she will be responsible for his or her individual tax liability

associated with the payments made to him or her under this Agreement. Plaintiffs and Plaintiffs’

Counsel agree that they shall indemnify and hold harmless Defendant in the event of any dispute

concerning whether taxes are owed by any Plaintiff on the liquidated damages paid as part of the

settlement.

        2.8     All payments to Plaintiffs shall be deemed to be paid solely in the year in which such

payments are actually received by Plaintiffs. It is expressly understood and agreed that the receipt

of such settlement payments will not entitle any Plaintiff to additional compensation or benefits

under any bonus, contest, or other compensation or benefit plan or agreement in place during the

period covered by the Agreement, nor will it entitle any Plaintiff to any increased retirement or

matching benefits, or deferred compensation benefits. It is also expressly understood and agreed

that no pension contributions shall be taken from the backpay payments. It is the intent of this

Agreement that the settlement payments provided for in this Agreement are the sole payments to be




                                                     6
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 8 of 25




made to the Plaintiffs, and that the Plaintiffs are not entitled to any new or additional compensation

or benefits as a result of having received payment pursuant to this Agreement (notwithstanding any

contrary language or agreement in any benefit or compensation plan document that might have been

in effect during the time period beginning three (3) years prior to the filing date of each Plaintiff’s

consent to sue form through July 28, 2021). Plaintiffs specifically waive entitlement to such benefits

and in additional consideration for the mutual covenants made in this Agreement, hereby agree not

to bring any further action against Defendant or any retirement or welfare benefit plan maintained

by Defendant or any of its affiliates for additional benefits as a result of any additional compensation

paid as a result of this Agreement. This Agreement may be used by the Defendant or by any benefit

plan or fiduciary thereof as a complete and absolute defense to any such claim.

 III.    RELEASE AND COVENANT NOT TO SUE

        3.1    All Plaintiffs for themselves, and their spouses and families, attorneys (if any),

agents, executors, administrators, personal representatives, heirs, successors, any future estates,

assigns and beneficiaries, and any and all of them (collectively, the “Releasers”), voluntarily and

with the advice of counsel, fully and forever release, acquit, and discharge the Defendant, its present

or former officers, directors, subsidiaries, affiliates, partners, employees, agents, attorneys,

accountants, executors, administrators, personal representatives, heirs, successors and assigns, and

any or all of them and all persons acting by, through, under, or in concert with any of them

(collectively, the “Releasees”), in their personal, individual, official and/or corporate capacities,

from all wage and hour claims asserted in the Lawsuit, and all federal, state and/or local statutory

wage and hour claims that could have been asserted in the Lawsuit arising from the beginning of

time up to and through July 28, 2021.




                                                    7
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 9 of 25




       3.2     All Plaintiffs shall be deemed to and shall have waived, released, discharged and

dismissed all Released Claims as set forth in Paragraph 3.1, with full knowledge of any and all rights

they may have, and they hereby assume the risk of any mistake in fact in connection with the true

facts involved or with regard to any facts which are now unknown to them.

       3.3     All Plaintiffs understand and agree that to the fullest extent permitted by law, they

are precluded from filing or pursuing any legal claim or action of any kind against any entity at any

time in the future, or with any federal, state or municipal court, tribunal or other authority arising

out of the Released Claims for the time period beginning three (3) years prior to the filing date of

each Plaintiff’s Consent to Sue form through July 28, 2021, with respect to the claims asserted in

this Lawsuit. Excluded from this release and covenant not to sue is any right or claim that cannot be

waived by law, including but not limited to the right to file a charge with or participate in an

investigation conducted by government agencies. All Plaintiffs are waiving, however, any right to

monetary recovery should any agency pursue any claims on their behalf with respect to the Released

Claims for the time period beginning three (3) years prior to the filing date of each Plaintiff’s

Consent to Sue form through July 28, 2021.

       3.4     All Plaintiffs agree that they are entering into this Agreement knowingly, voluntarily,

and with full knowledge of its significance. Each Plaintiff affirms that he/she has not been coerced,

threatened, or intimidated into agreeing to the terms of this Agreement, and he/she has been advised

to consult with their attorney should they have any questions.

 IV.     DISMISSAL OF CLAIMS

       4.1     Plaintiffs agree to dismissal of all claims asserted in the Lawsuit including all claims

for attorneys’ fees and litigation expenses, against Defendant as specified in paragraph 3.1 with

prejudice, in accordance with the attached Agreed Order of Dismissal with Prejudice.




                                                   8
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 10 of 25




 V.        NO ADMISSION OF LIABILITY

           5.1   Nothing contained herein shall be deemed to be an admission by the City of New

 York, or any of the present or former officials, employees, representatives and agents of the City

 of New York of the truth of any of the allegations contained in the complaint, or an admission that

 Defendant or any of the present or former officials, employees, representatives and agents of the

 City of New York have in any manner or way violated Plaintiffs’ rights, or the rights of any other

 person or entity, as defined in the constitutions, statutes, ordinances, rules or regulations of the

 United States, the State of New York or the City of New York, or any other rules, regulations or

 bylaws of the City of New York. This Agreement shall not be admissible in, nor is it related to,

 any other litigation or settlement negotiations, except that this Agreement may be used by either

 party in connection with any subsequent action or proceeding relating solely to the enforcement of

 this Agreement.

 VI.       NO RETALIATION

        6.1      The Defendant agrees not to retaliate against nor take any action against any Plaintiff

employed by the Defendant for pursuing claims in this action or for otherwise participating in the

lawsuit.

 VII.      CONTINUED JURISDICTION

        7.1      The United States. District Court for the Southern District of New York shall have

continuing jurisdiction to construe, interpret and enforce the provisions of this Agreement, and to

hear and adjudicate any dispute or litigation arising from this Agreement or the issues of law and

facts asserted in or related to the instant action.




                                                      9
        Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 11 of 25




 VIII. PARTIES’ AUTHORITY

         8.1    The signatories hereby represent that they are fully authorized to enter into this

 Agreement and to bind the parties hereto to the terms and conditions hereof. The Parties

 acknowledge that the Court will review this Agreement pursuant to Cheeks v. Freeport Pancake

 House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) to determine that it is reasonable and fair. To object

 to the settlement, a Plaintiff must appear at the settlement approval conference, either in person or

 by telephone if the Court conducts a telephonic settlement approval conference, to voice their

 objections or, in the alternative, must contact the Court, in writing, to voice their objection and

 explain all reasons for the objection. A Plaintiff who does not object to the Settlement Agreement

 does not have to attend the settlement approval conference or take any other action to approve the

 settlement and/or otherwise indicate his or her agreement to the terms of the settlement.

         8.2    All of the Parties acknowledge that they have been represented by competent,

 experienced counsel throughout all negotiations which preceded the execution of this Agreement,

 and this Agreement is made with the consent and advice of counsel who have jointly prepared this

 Agreement.

 IX.     MUTUAL FULL COOPERATION

       9.1     The Parties agree to use their best efforts and to fully cooperate with each other to

accomplish the terms of this Agreement, including but not limited to, execution of such documents

and to take such other action as may reasonably be necessary to implement and effectuate the terms

of this Agreement.

 X.      ENFORCEMENT ACTIONS

       10.1    In the event that one or more of the Parties to this Agreement institutes any legal

action, arbitration, or other proceeding against any other party or parties to enforce the provisions




                                                  10
         Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 12 of 25




of this Agreement, the successful party or parties shall be entitled to recover from the unsuccessful

party or parties reasonable attorneys’ fees and costs, including expert witness fees incurred in

connection with any enforcement actions.

 XI.      MODIFICATION

         11.1   This Agreement and its attachments may not be changed, altered, or modified, except

in writing and signed by the Parties hereto, and approved by the Court.

 XII.     ENTIRE AGREEMENT

         12.1   This Agreement and its attachments constitute the entire agreement between the

Parties concerning the subject matter hereof. No extrinsic oral or written representations or terms

shall modify, vary or contradict the terms of this Agreement. In the event of any conflict between

this Agreement and any other settlement-related document, the parties intend that this Agreement

shall be controlling.

 XIII.     CHOICE OF LAW/JURISDICTION

         13.1   This Agreement shall be subject to, governed by, construed, enforced, and

administered in accordance with the laws of the State of New York, both in its procedural and

substantive aspects, and shall be subject to the continuing jurisdiction of the United States District

Court for the Southern District of New York. This Agreement shall be construed as a whole

according to its fair meaning and intent, and not strictly for or against any party, regardless of who

drafted or who was principally responsible for drafting this Agreement or any specific term or

condition thereof.




                                                  11
        Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 13 of 25




 XIV. VOIDING THE AGREEMENT

       14.1    In the event this Agreement, or any amended version agreed upon by the Parties, does

not obtain judicial approval for any reason this Agreement shall be null and void in its entirety,

unless expressly agreed in writing by all Parties.



         [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                                     12
Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 14 of 25
Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 15 of 25




                  EXHIBIT A
          Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 16 of 25
                                            EXHIBIT A
                                                                                          TOTAL GROSS
                                                                              GROSS
                                                               GROSS                      BACKPAY AND
                                            WEEKS OF                       LIQUIDATED
   Last Name       First Name   File Date                     BACKPAY                      LIQUIDATED
                                            ELIGIBILITY                     DAMAGES
                                                              AMOUNTS                       DAMAGES
                                                                             AMOUNT
                                                                                             AMOUNT
Abraham          Jermaine       11/9/2016      235        $     3,652.38   $   2,940.86   $     6,593.24
Abraham‐Sexius   Denise          2/5/2018      276        $     4,289.60   $   3,453.95   $     7,743.55
Acaba            Tabitha         6/5/2018      276        $     4,289.60   $   3,453.95   $     7,743.55
Ajisafe          Henry          12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Albuerme         Jose           12/7/2016       75        $     1,165.65   $     938.57   $     2,104.22
Alexander        Emlyn           1/8/2018       35        $       543.97   $     438.00   $       981.97
Alexander        Robyn           6/5/2018      123        $     1,911.67   $   1,539.26   $     3,450.93
Allen            Daina          12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Alleyne          Philip         12/5/2017       15        $       233.13   $     187.71   $       420.84
Alleyne          Tanisha        12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Alterno          Bianca          1/8/2018       41        $       637.22   $     513.09   $     1,150.31
Alvarez          Lesley         12/7/2016      276        $     4,289.60   $   3,453.95   $     7,743.55
Alvarez          Martin          2/5/2018      339        $     5,268.75   $   4,242.35   $     9,511.10
Anderson         Sharonda       12/7/2016      276        $     4,289.60   $   3,453.95   $     7,743.55
Andujar          Alex           12/7/2016      355        $     5,517.42   $   4,442.57   $     9,959.99
Archer           Katrina         1/8/2018       51        $       792.64   $     638.23   $     1,430.87
Arriola          Steven         12/7/2016       60        $       932.52   $     750.86   $     1,683.38
Arzu             Jessica        12/7/2016      107        $     1,663.00   $   1,339.03   $     3,002.03
Augustin         Ted            1/10/2018      343        $     5,330.92   $   4,292.40   $     9,623.32
Azzolini         Michael         1/8/2018      295        $     4,584.90   $   3,691.72   $     8,276.62
Baez             Carolyn        12/7/2016      181        $     2,813.11   $   2,265.09   $     5,078.20
Bailey           Shamara        12/7/2016      331        $     5,144.41   $   4,142.23   $     9,286.64
Baker            Danielle        1/8/2018      282        $     4,382.85   $   3,529.03   $     7,911.88
Baker            Jamal          4/18/2017      381        $     5,921.51   $   4,767.95   $    10,689.46
Baldwin          Kirk           12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Baliraj          Manirajh       12/5/2017        5        $        77.71   $      62.57   $       140.28
Barnes           Kenneth        12/7/2016      113        $     1,756.25   $   1,414.12   $     3,170.37
Barnett Weekes   Bettina        12/7/2016      355        $     5,517.42   $   4,442.57   $     9,959.99
Barthole         Frantzie       12/7/2016      219        $     3,403.70   $   2,740.63   $     6,144.33
Barton           Desmond        12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Battle           Shaday         12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Beckett          Dionne         12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Bee              Gyarnte        12/7/2016      143        $     2,222.51   $   1,789.54   $     4,012.05
Benjamin         Tracy          12/5/2017      348        $     5,408.63   $   4,354.97   $     9,763.60
Bernard          Saeed          12/7/2016       51        $       792.64   $     638.23   $     1,430.87
Berry            Vanessa        12/7/2016      314        $     4,880.20   $   3,929.49   $     8,809.69
Best             Shonette       12/7/2016      135        $     2,098.17   $   1,689.43   $     3,787.60
Bethea           Rochelle       12/5/2017      287        $     4,460.56   $   3,591.60   $     8,052.16
Bethea           Sheneanne      12/7/2016      400        $     6,216.81   $   5,005.72   $    11,222.53
Bindi            Joseph         12/7/2016      213        $     3,310.45   $   2,665.54   $     5,975.99
Biscardi         Gary           12/5/2017        2        $        31.08   $      25.03   $        56.11
Blakely          Shannon        3/23/2017      385        $     5,983.68   $   4,818.00   $    10,801.68
Bobbitt          Halchervene    1/23/2018      235        $     3,652.38   $   2,940.86   $     6,593.24
Bonilla          Aaron          12/7/2016      119        $     1,849.50   $   1,489.20   $     3,338.70
Bonilla          Paulina        7/25/2017      367        $     5,703.92   $   4,592.75   $    10,296.67
Brackett         Elijah         1/23/2018       61        $       948.06   $     763.37   $     1,711.43
Braggs           Jennifer       12/7/2016      307        $     4,771.40   $   3,841.89   $     8,613.29
             Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 17 of 25
                                            EXHIBIT A
Brathwaite        Jasmine       3/23/2017     323   $   5,020.08   $   4,042.12   $    9,062.20
Brown             Ashley        12/7/2016     115   $   1,787.33   $   1,439.14   $    3,226.47
Brown             Craig         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Brown             Deborah       3/23/2017     307   $   4,771.40   $   3,841.89   $    8,613.29
Brown             Nadirah       12/7/2016     212   $   3,294.91   $   2,653.03   $    5,947.94
Brown             Shaquan       12/7/2016     122   $   1,896.13   $   1,526.74   $    3,422.87
Brown             Terish        12/7/2016     131   $   2,036.01   $   1,639.37   $    3,675.38
Brownlee          Rayneisha    10/10/2018      59   $     916.98   $     738.34   $    1,655.32
Browno            Darren        12/7/2016     139   $   2,160.34   $   1,739.49   $    3,899.83
Brumfield         Jonathan      12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Bryant            Shakiayah     12/7/2016      47   $     730.48   $     588.17   $    1,318.65
Bumpars           Florine       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Burgos Jr.        Robert        3/23/2017      50   $     777.10   $     625.71   $    1,402.81
Burrell           Darryl        12/5/2017     174   $   2,704.31   $   2,177.49   $    4,881.80
Burton            Shonda        12/7/2016      89   $   1,383.24   $   1,113.77   $    2,497.01
Caldwell          Kim           3/23/2017     385   $   5,983.68   $   4,818.00   $   10,801.68
Calhoun           Freddie        1/8/2018      49   $     761.56   $     613.20   $    1,374.76
Callender         Harry         12/7/2016     301   $   4,678.15   $   3,766.80   $    8,444.95
Camille           Joelson        1/8/2018     108   $   1,678.54   $   1,351.54   $    3,030.08
Campbell          Henry         11/9/2016     404   $   6,278.98   $   5,055.78   $   11,334.76
Carmichael        Christian     12/7/2016      76   $   1,181.19   $     951.09   $    2,132.28
Cartagena         Marcos         1/8/2018      78   $   1,212.28   $     976.12   $    2,188.40
Caver             Edward        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Cespedes          Oliver        12/7/2016      35   $     543.97   $     438.00   $      981.97
Chambers          Carrie        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Chambers          Dolores       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Chang             Walter        3/23/2017     276   $   4,289.60   $   3,453.95   $    7,743.55
Charlery          Elmine        12/7/2016     138   $   2,144.80   $   1,726.97   $    3,871.77
Charles           Ashley        12/7/2016     118   $   1,833.96   $   1,476.69   $    3,310.65
Cherry            Julian        12/7/2016     276   $   4,289.60   $   3,453.95   $    7,743.55
Choudhari         Mohammed      12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Christian         Camille        1/8/2018     257   $   3,994.30   $   3,216.17   $    7,210.47
Cid               Dejaurnell     6/5/2018     322   $   5,004.53   $   4,029.60   $    9,034.13
Clark             Kenyatta       1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Clark             Rudell        12/5/2017     307   $   4,771.40   $   3,841.89   $    8,613.29
Clarke            Jodi‐Ann      12/7/2016     301   $   4,678.15   $   3,766.80   $    8,444.95
Cobay             Tayez         1/17/2019     179   $   2,782.02   $   2,240.06   $    5,022.08
Colacino          Anthony       1/23/2018     190   $   2,952.99   $   2,377.72   $    5,330.71
Coleman           Sharon        12/7/2016     209   $   3,248.28   $   2,615.49   $    5,863.77
Collado           Jose          12/7/2016     127   $   1,973.84   $   1,589.32   $    3,563.16
Collymore         Latoya        12/7/2016     149   $   2,315.76   $   1,864.63   $    4,180.39
Conway            Shavonne      12/7/2016     131   $   2,036.01   $   1,639.37   $    3,675.38
Cook              Elizabeth     12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Cook              Tanaya        12/7/2016     213   $   3,310.45   $   2,665.54   $    5,975.99
Cooper            James         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Cooper            Omari         12/5/2017       1   $      15.54   $      12.51   $       28.05
Cooper            Vanessa       12/7/2016     314   $   4,880.20   $   3,929.49   $    8,809.69
Corbin            Wentworth      1/8/2018      30   $     466.26   $     375.43   $      841.69
Cordero           Vanessa       12/7/2016     178   $   2,766.48   $   2,227.54   $    4,994.02
Corrigan          Kenneth       7/25/2017      39   $     606.14   $     488.06   $    1,094.20
Cotto             Wilbur        12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 18 of 25
                                          EXHIBIT A
Crothers        Charlie       1/23/2018     295   $   4,584.90   $   3,691.72   $    8,276.62
Cruz            Miguel        12/7/2016     157   $   2,440.10   $   1,964.74   $    4,404.84
Cunningham      Priscilla      1/8/2018     307   $   4,771.40   $   3,841.89   $    8,613.29
D'Angelo        Christopher   12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
David           Russell       7/25/2017     367   $   5,703.92   $   4,592.75   $   10,296.67
Dawson          Danielle       1/8/2018      51   $     792.64   $     638.23   $    1,430.87
De Hoyos Jr.    Roberto       12/7/2016     153   $   2,377.93   $   1,914.69   $    4,292.62
Delgado         Ricardo       12/5/2017     302   $   4,693.69   $   3,779.32   $    8,473.01
Delury          James         12/5/2017      84   $   1,305.53   $   1,051.20   $    2,356.73
Dennis          Lamont        12/7/2016     307   $   4,771.40   $   3,841.89   $    8,613.29
Desravines      Jean          12/7/2016     238   $   3,699.00   $   2,978.40   $    6,677.40
Dewese          John          3/23/2017     233   $   3,621.29   $   2,915.83   $    6,537.12
Diaz            Alisson       12/7/2016     288   $   4,476.10   $   3,604.12   $    8,080.22
Diaz            Elena         2/13/2018      15   $     233.13   $     187.71   $      420.84
Diaz            Jose          12/5/2017      61   $     948.06   $     763.37   $    1,711.43
Diaz            Samantha      12/7/2016     210   $   3,263.83   $   2,628.00   $    5,891.83
Diaz            Tasha         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Dilone          Andrickson     1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Dixon           Marty         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Donnellan       Steven        12/7/2016     193   $   2,999.61   $   2,415.26   $    5,414.87
Dorsey          Paul          12/7/2016     307   $   4,771.40   $   3,841.89   $    8,613.29
Douglas         Sade          12/7/2016     105   $   1,631.91   $   1,314.00   $    2,945.91
Downing         Terrance      1/17/2019     201   $   3,123.95   $   2,515.37   $    5,639.32
Drakeford       Kishanna      12/7/2016     231   $   3,590.21   $   2,890.80   $    6,481.01
Dudzik III      John          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Duggins         LaTisha       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Dunmeyer        Natasha       12/7/2016       6   $      93.25   $      75.09   $      168.34
Duval           Asward         1/8/2018      26   $     404.09   $     325.37   $      729.46
Dwyer           William       12/7/2016      42   $     652.77   $     525.60   $    1,178.37
Eddy            Tyrick        4/18/2017     271   $   4,211.89   $   3,391.37   $    7,603.26
Edmonds         Aaron         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Elespuru        Juan          12/7/2016      43   $     668.31   $     538.11   $    1,206.42
Ellis           Nicole        4/18/2017     323   $   5,020.08   $   4,042.12   $    9,062.20
Estevez         Olga          6/22/2017     372   $   5,781.64   $   4,655.32   $   10,436.96
Evans Jr        Brasby        1/17/2019     153   $   2,377.93   $   1,914.69   $    4,292.62
Exler           Daniel        12/7/2016     229   $   3,559.12   $   2,865.77   $    6,424.89
Facal           Reiko          1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Faison          Al            12/5/2017      50   $     777.10   $     625.71   $    1,402.81
Faison          Bernie        12/5/2017     130   $   2,020.46   $   1,626.86   $    3,647.32
Farrell         Gregory       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Femia           Peter         12/5/2017      46   $     714.93   $     575.66   $    1,290.59
Fields          Natisha       1/23/2018      62   $     963.61   $     775.89   $    1,739.50
Finnerty        Tracy         1/23/2018     341   $   5,299.83   $   4,267.37   $    9,567.20
Fletcher        Santa         1/23/2018      87   $   1,352.16   $   1,088.74   $    2,440.90
Flye            Jamil         1/23/2018     111   $   1,725.17   $   1,389.09   $    3,114.26
Fong            James          1/8/2018     271   $   4,211.89   $   3,391.37   $    7,603.26
Forbes          Anthony        1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Forehand        Kashif        12/7/2016     361   $   5,610.67   $   4,517.66   $   10,128.33
Forster         Robert        1/10/2018     195   $   3,030.70   $   2,440.29   $    5,470.99
Foster          Tammy         12/7/2016     149   $   2,315.76   $   1,864.63   $    4,180.39
Foy             Mahogany      4/18/2017     250   $   3,885.51   $   3,128.57   $    7,014.08
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 19 of 25
                                            EXHIBIT A
Francis          Elizabeth      4/18/2017     381   $   5,921.51   $   4,767.95   $   10,689.46
Francois Davis   Shirley         1/8/2018      90   $   1,398.78   $   1,126.29   $    2,525.07
Frank            Latasha        12/7/2016     330   $   5,128.87   $   4,129.72   $    9,258.59
Franklin         Rondyshanne    1/23/2018     219   $   3,403.70   $   2,740.63   $    6,144.33
Frazier          Darin          12/7/2016     307   $   4,771.40   $   3,841.89   $    8,613.29
Freeman          Donna           1/8/2018     201   $   3,123.95   $   2,515.37   $    5,639.32
Freeman          Richard        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Fulford          Claudine       12/7/2016     154   $   2,393.47   $   1,927.20   $    4,320.67
Gadsden          Hannah         12/7/2016     302   $   4,693.69   $   3,779.32   $    8,473.01
Galarza          Rosemary       12/5/2017     271   $   4,211.89   $   3,391.37   $    7,603.26
Garcia           Henry          6/22/2017     372   $   5,781.64   $   4,655.32   $   10,436.96
Garrison         Robert          1/8/2018     271   $   4,211.89   $   3,391.37   $    7,603.26
George           Charlene       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Gilchrist        Jarmel         12/7/2016     314   $   4,880.20   $   3,929.49   $    8,809.69
Gilchrist        Shakeema       12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
Giles            Lamar          12/7/2016      89   $   1,383.24   $   1,113.77   $    2,497.01
Giscombe         Robert         12/7/2016      39   $     606.14   $     488.06   $    1,094.20
Gittens          Glenora         1/8/2018      82   $   1,274.45   $   1,026.17   $    2,300.62
Glaude           Natasha        12/7/2016      99   $   1,538.66   $   1,238.92   $    2,777.58
Glover           Christian      12/7/2016     301   $   4,678.15   $   3,766.80   $    8,444.95
Gombs            Xavier         12/7/2016     115   $   1,787.33   $   1,439.14   $    3,226.47
Gomez            Anthony        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Gonzalez         Jason          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Govan            Evan           3/23/2017     130   $   2,020.46   $   1,626.86   $    3,647.32
Graham           Vaughan        12/5/2017     111   $   1,725.17   $   1,389.09   $    3,114.26
Graham Griffin   Amber          12/7/2016     355   $   5,517.42   $   4,442.57   $    9,959.99
Grant            Michael        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Gray             Quayvon         1/8/2018      79   $   1,227.82   $     988.63   $    2,216.45
Greenidge        Calvin         4/18/2017      54   $     839.27   $     675.77   $    1,515.04
Gregg            Theresa        12/7/2016     361   $   5,610.67   $   4,517.66   $   10,128.33
Grenald          Monica         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Grier            Kenneth         1/8/2018       8   $     124.34   $     100.11   $      224.45
Griffin          Regina         12/7/2016     380   $   5,905.97   $   4,755.43   $   10,661.40
Guillermo        Erick           1/8/2018     295   $   4,584.90   $   3,691.72   $    8,276.62
Guzman           Nereyda        1/23/2018     341   $   5,299.83   $   4,267.37   $    9,567.20
Harden           Terrence       12/7/2016     204   $   3,170.57   $   2,552.92   $    5,723.49
Hargrove         Debra          12/7/2016     287   $   4,460.56   $   3,591.60   $    8,052.16
Harley Jr.       Kenneth        12/5/2017     229   $   3,559.12   $   2,865.77   $    6,424.89
Harris           Gordon         12/7/2016     355   $   5,517.42   $   4,442.57   $    9,959.99
Harris           Latisha        1/23/2018     144   $   2,238.05   $   1,802.06   $    4,040.11
Heath            Vanvette       12/7/2016      61   $     948.06   $     763.37   $    1,711.43
Henderson        Langford       1/23/2018      28   $     435.18   $     350.40   $      785.58
Hendrickson      Tarrell        12/7/2016     331   $   5,144.41   $   4,142.23   $    9,286.64
Henry            Edmund         12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
Henry            Mazine         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Henry            Shala          12/7/2016     211   $   3,279.37   $   2,640.52   $    5,919.89
Herbert          Demary         12/7/2016     188   $   2,921.90   $   2,352.69   $    5,274.59
Hernandez        Peter          12/7/2016      35   $     543.97   $     438.00   $      981.97
Hernandez        William       10/10/2018     214   $   3,325.99   $   2,678.06   $    6,004.05
Hines            Lorenzo        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Hines            Michael        12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
          Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 20 of 25
                                        EXHIBIT A
Hinton/Punter   Shamica     12/5/2017     348   $    5,408.63   $   4,354.97   $    9,763.60
Ho              David       12/7/2016     295   $    4,584.90   $   3,691.72   $    8,276.62
Hockaday        Thurman     12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Hodge           Anthony     12/7/2016     287   $    4,460.56   $   3,591.60   $    8,052.16
Hodge           Ernest      12/5/2017     180   $    2,797.57   $   2,252.57   $    5,050.14
Hodge           Shabazz     1/23/2018     341   $    5,299.83   $   4,267.37   $    9,567.20
Holder          Gamal       12/7/2016     282   $    4,382.85   $   3,529.03   $    7,911.88
Holton          Lewis       12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Horsford        Denise      12/7/2016     295   $    4,584.90   $   3,691.72   $    8,276.62
Horsford        Stephen     3/23/2017     385   $    5,983.68   $   4,818.00   $   10,801.68
Howard          Delila      3/23/2017     355   $    5,517.42   $   4,442.57   $    9,959.99
Howard          Jermaina    12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Howard          Kenya       12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Howard          Tahirah     12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Hudson          Ernestine   12/5/2017     132   $    2,051.55   $   1,651.89   $    3,703.44
Hughes          Yvonne      12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Hutson          Victoria    12/7/2016     361   $    5,610.67   $   4,517.66   $   10,128.33
Iself           Allah       12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Islam           Fakrul      12/7/2016      55   $      854.81   $     688.29   $    1,543.10
Jaber           Shariff     12/7/2016     314   $    4,880.20   $   3,929.49   $    8,809.69
Jackson         Howard      3/23/2017     301   $    4,678.15   $   3,766.80   $    8,444.95
Jackson         Leola       12/7/2016      65   $    1,010.23   $     813.43   $    1,823.66
Jackson         Zahir       7/25/2017      88   $    1,367.70   $   1,101.26   $    2,468.96
Jarrin          Glennd      12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Javier          Francisco   12/5/2017      20   $      310.84   $     250.29   $      561.13
Jefferies       Jayron       1/8/2018     157   $    2,440.10   $   1,964.74   $    4,404.84
John            Elson       12/5/2017     197   $    3,061.78   $   2,465.32   $    5,527.10
Johnson         Chevonne    12/7/2016     271   $    4,211.89   $   3,391.37   $    7,603.26
Johnson         Earline     4/18/2017     381   $    5,921.51   $   4,767.95   $   10,689.46
Johnson         James        1/8/2018     162   $    2,517.81   $   2,027.32   $    4,545.13
Johnson         Lanesha     12/5/2017      46   $      714.93   $     575.66   $    1,290.59
Johnson Sr      Shelly      12/7/2016     181   $    2,813.11   $   2,265.09   $    5,078.20
Johnstone       Pamela      12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Joint           Tania        1/8/2018     276   $    4,289.60   $   3,453.95   $    7,743.55
Jones           Katrina     12/5/2017     257   $    3,994.30   $   3,216.17   $    7,210.47
Jones           Paul        7/25/2017     171   $    2,657.69   $   2,139.94   $    4,797.63
Joseph          Jermaine    12/7/2016     136   $    2,113.72   $   1,701.94   $    3,815.66
Joseph          Michaelle    1/8/2018      53   $      823.73   $     663.26   $    1,486.99
Justinvil       Andre       12/7/2016     252   $    3,916.59   $   3,153.60   $    7,070.19
Kagan           Gordon      12/5/2017      33   $      512.89   $     412.97   $      925.86
Karim           Mohammad    12/5/2017     219   $    3,403.70   $   2,740.63   $    6,144.33
Karousos        Spyridon    12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Kelly           Frances     3/23/2017     380   $    5,905.97   $   4,755.43   $   10,661.40
Kelly           Wayeedah    12/7/2016     380   $    5,905.97   $   4,755.43   $   10,661.40
Kendall         Melvin       1/8/2018      46   $      714.93   $     575.66   $    1,290.59
Kessler         Shawn       12/7/2016     400   $    6,216.81   $   5,005.72   $   11,222.53
Keys            Dana        12/5/2017       8   $      124.34   $     100.11   $      224.45
Khan            Zahid       12/7/2016     307   $    4,771.40   $   3,841.89   $    8,613.29
Kittles         Ebony       2/13/2018     314   $    4,880.20   $   3,929.49   $    8,809.69
Knight          Shanell     12/7/2016     323   $    5,020.08   $   4,042.12   $    9,062.20
Kyser           Shawana     12/7/2016     380   $    5,905.97   $   4,755.43   $   10,661.40
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 21 of 25
                                        EXHIBIT A
Laboy           Angel       12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
Lamey           Kenyata     12/7/2016     276    $    4,289.60   $   3,453.95   $    7,743.55
Lander          Ryan        3/23/2017      63    $      979.15   $     788.40   $    1,767.55
Landers         Denasia     12/5/2017      33    $      512.89   $     412.97   $      925.86
Lane            LaJoya      12/7/2016     132    $    2,051.55   $   1,651.89   $    3,703.44
Langrey         Vanessa     12/7/2016     128    $    1,989.38   $   1,601.83   $    3,591.21
Lankford        Keith       12/7/2016     173    $    2,688.77   $   2,164.97   $    4,853.74
Laude           Samuel      12/7/2016     307    $    4,771.40   $   3,841.89   $    8,613.29
Lee             Margie      12/7/2016     123    $    1,911.67   $   1,539.26   $    3,450.93
Logan           Parish      12/7/2016     314    $    4,880.20   $   3,929.49   $    8,809.69
Lomax           Jeffrey     12/7/2016     355    $    5,517.42   $   4,442.57   $    9,959.99
Lopez           Brian       12/7/2016     143    $    2,222.51   $   1,789.54   $    4,012.05
Lopez           Francisco   12/7/2016     133    $    2,067.09   $   1,664.40   $    3,731.49
Lovick II       Andrew      12/7/2016     282    $    4,382.85   $   3,529.03   $    7,911.88
Lugo‐Williams   Julia       1/23/2018     341    $    5,299.83   $   4,267.37   $    9,567.20
Mack            Tamika      12/7/2016     150    $    2,331.30   $   1,877.14   $    4,208.44
Macon           Marsofia     1/8/2018     287    $    4,460.56   $   3,591.60   $    8,052.16
Mallory         Natalie     12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
Maniotis        Jessica     11/9/2016     331    $    5,144.41   $   4,142.23   $    9,286.64
Mann            Steven      7/25/2017     314    $    4,880.20   $   3,929.49   $    8,809.69
Martinez        Demetrio    12/7/2016     138    $    2,144.80   $   1,726.97   $    3,871.77
Martinez        Miguel      3/23/2017      40    $      621.68   $     500.57   $    1,122.25
Mas             Jonathan    12/5/2017     348    $    5,408.63   $   4,354.97   $    9,763.60
Matafias        Sophia      12/5/2017      27    $      419.63   $     337.89   $      757.52
Mateo           Manuel      12/5/2017      93    $    1,445.41   $   1,163.83   $    2,609.24
Matthews        Letisha     6/22/2017     206    $    3,201.66   $   2,577.94   $    5,779.60
Maximin         Stephanie   12/7/2016     126    $    1,958.30   $   1,576.80   $    3,535.10
McClain         Tamara      12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
McCoy           Vernordo    12/7/2016      28    $      435.18   $     350.40   $      785.58
McCraw          Brian       12/5/2017     348    $    5,408.63   $   4,354.97   $    9,763.60
Mcdonald        Justin       1/8/2018      59    $      916.98   $     738.34   $    1,655.32
McDowell        Gary        1/17/2019     290    $    4,507.19   $   3,629.15   $    8,136.34
McLeod          Archie      4/18/2017     381    $    5,921.51   $   4,767.95   $   10,689.46
McNeil          Robert      12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
Melendez        Rita        12/5/2017     348    $    5,408.63   $   4,354.97   $    9,763.60
Mends           Kenneth     12/5/2017      27    $      419.63   $     337.89   $      757.52
Merisier        Oberne       1/8/2018      74    $    1,150.11   $     926.06   $    2,076.17
Merriwether     Skuyler     12/7/2016     307    $    4,771.40   $   3,841.89   $    8,613.29
Miah            Shamu       12/7/2016      83    $    1,289.99   $   1,038.69   $    2,328.68
Miller          Mary        12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
Miller          Roneil      12/5/2017     208    $    3,232.74   $   2,602.97   $    5,835.71
Minter          Willie      12/5/2017     287    $    4,460.56   $   3,591.60   $    8,052.16
Molina          Ashley       2/5/2018     208    $    3,232.74   $   2,602.97   $    5,835.71
Mondesir        Ianthie      1/8/2018     208    $    3,232.74   $   2,602.97   $    5,835.71
Monell Jr.      Julio       12/7/2016     149    $    2,315.76   $   1,864.63   $    4,180.39
Montanez        Daniel      12/7/2016      86    $    1,336.61   $   1,076.23   $    2,412.84
Moore           Rahmel      12/5/2017      47    $      730.48   $     588.17   $    1,318.65
Morales         Crystal     12/7/2016     400    $    6,216.81   $   5,005.72   $   11,222.53
Morales         Manuel       1/8/2018     343    $    5,330.92   $   4,292.40   $    9,623.32
Morales         Ricardo     12/7/2016     380    $    5,905.97   $   4,755.43   $   10,661.40
Morris          Jahmanuel   12/7/2016      53    $      823.73   $     663.26   $    1,486.99
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 22 of 25
                                             EXHIBIT A
Morris            Tracy           1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Moss              Ciara           1/8/2018     307   $   4,771.40   $   3,841.89   $    8,613.29
Moustaader        Abderrahim     12/5/2017      22   $     341.92   $     275.31   $      617.23
Murray            Ebony          6/22/2017     307   $   4,771.40   $   3,841.89   $    8,613.29
Murray            Glorione       12/7/2016     356   $   5,532.96   $   4,455.09   $    9,988.05
Nelson            Arnold         12/7/2016     243   $   3,776.71   $   3,040.97   $    6,817.68
Nelson            Daniel         12/7/2016     314   $   4,880.20   $   3,929.49   $    8,809.69
Nobles Jr         Thomas          1/8/2018      52   $     808.19   $     650.74   $    1,458.93
Noel              Frantzia        6/5/2018     322   $   5,004.53   $   4,029.60   $    9,034.13
Noralez           Odel            6/5/2018      70   $   1,087.94   $     876.00   $    1,963.94
Norman            Jasmine        3/23/2017     385   $   5,983.68   $   4,818.00   $   10,801.68
Nurse Sr          Prince         12/7/2016      91   $   1,414.32   $   1,138.80   $    2,553.12
Nwachukwu         Okechi         4/18/2017     250   $   3,885.51   $   3,128.57   $    7,014.08
Okieme            Reagan         1/23/2018     181   $   2,813.11   $   2,265.09   $    5,078.20
Olds              Sheena         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Ortiz             Jorge          12/7/2016       7   $     108.79   $      87.60   $      196.39
Ortiz             Shar‐Asia      12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Ostalaza          Kyanna         12/7/2016     349   $   5,424.17   $   4,367.49   $    9,791.66
Oyola             Maria           6/5/2018     322   $   5,004.53   $   4,029.60   $    9,034.13
Pacheco           Awilda          1/8/2018      12   $     186.50   $     150.17   $      336.67
Pagan             Myisha         12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
Partee            Ronald         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Patel             Vrijeshkumar    1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Paul              Avery          12/7/2016     240   $   3,730.09   $   3,003.43   $    6,733.52
Paul              Serge          7/25/2017     331   $   5,144.41   $   4,142.23   $    9,286.64
Payne             Cecil          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Payoute           Edwidge        12/5/2017      79   $   1,227.82   $     988.63   $    2,216.45
Peart             Donald         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Peralta           Darihana       12/5/2017      87   $   1,352.16   $   1,088.74   $    2,440.90
Percell           Madinah        1/23/2018     265   $   4,118.64   $   3,316.29   $    7,434.93
Perez             Christian      12/7/2016      66   $   1,025.77   $     825.94   $    1,851.71
Perez‐Garcia      Luz            12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Perry             Mark           12/7/2016     114   $   1,771.79   $   1,426.63   $    3,198.42
Peterkin‐Bonner   Roslyn         12/7/2016     307   $   4,771.40   $   3,841.89   $    8,613.29
Peters            Keston         12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
Peterson          Lisa           12/5/2017       3   $      46.63   $      37.54   $       84.17
Pichardo          Joel           12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Pinkston          Edward         12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
Piper (Puber)     Tiffany        12/7/2016     147   $   2,284.68   $   1,839.60   $    4,124.28
Posy‐Hicks        Erika          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Potts             Gwendolyn       1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Pucci             Anthony        3/23/2017     385   $   5,983.68   $   4,818.00   $   10,801.68
Quick             Monique        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Ramsey            Donna          12/7/2016      18   $     279.76   $     225.26   $      505.02
Redillo           Tania          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Reese             James          12/7/2016     204   $   3,170.57   $   2,552.92   $    5,723.49
Rentas            Latanya        12/5/2017     250   $   3,885.51   $   3,128.57   $    7,014.08
Richards          Janiya         12/7/2016     116   $   1,802.88   $   1,451.66   $    3,254.54
Richardson        Tiffany         1/8/2018     112   $   1,740.71   $   1,401.60   $    3,142.31
Ridley            Wayne          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Rios              Brandon        12/7/2016     131   $   2,036.01   $   1,639.37   $    3,675.38
           Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 23 of 25
                                             EXHIBIT A
Rivera           Al               1/8/2018      77   $   1,196.74   $     963.60   $    2,160.34
Rivera           Carlos          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Rivera           Efigenio        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Roberson         Samantha         1/8/2018     314   $   4,880.20   $   3,929.49   $    8,809.69
Roberts          Tennille        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Roberts          Christine        1/8/2018      57   $     885.90   $     713.31   $    1,599.21
Robinson         Christian        1/8/2018     104   $   1,616.37   $   1,301.49   $    2,917.86
Rodriguez        Angelina         1/8/2018     260   $   4,040.93   $   3,253.72   $    7,294.65
Rodriguez        Kayel           12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Rodriguez        Luis            12/7/2016     244   $   3,792.26   $   3,053.49   $    6,845.75
Rodriguez        Maria Theresa   8/23/2017     295   $   4,584.90   $   3,691.72   $    8,276.62
Rodriguez        Richard         12/7/2016      50   $     777.10   $     625.71   $    1,402.81
Rodriguez        Richard         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Romero           Gilberto        2/13/2018     149   $   2,315.76   $   1,864.63   $    4,180.39
Rosario          Edwin           11/9/2016     282   $   4,382.85   $   3,529.03   $    7,911.88
Rose             Collin          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Roy              Pradeep         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Salgado          Nilsa           12/7/2016      33   $     512.89   $     412.97   $      925.86
Samuels          Shelena         12/5/2017     173   $   2,688.77   $   2,164.97   $    4,853.74
Santiago         Judy            12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Santiago         Maria            6/5/2018      30   $     466.26   $     375.43   $      841.69
Santos           David           12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Sawyer           Christopher     7/25/2017     217   $   3,372.62   $   2,715.60   $    6,088.22
Schussel         Eric             6/5/2018      45   $     699.39   $     563.14   $    1,262.53
Scott            Melshawn         1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Scott            Michael         7/25/2017      31   $     481.80   $     387.94   $      869.74
Scott Jr.        Randolph        7/25/2017     184   $   2,859.73   $   2,302.63   $    5,162.36
Seebaran         Keston          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Seidi‐Gibamuse   Adekoya          1/8/2018     295   $   4,584.90   $   3,691.72   $    8,276.62
Seraphin         Bartina         12/5/2017       5   $      77.71   $      62.57   $      140.28
Shah             Sikandar        1/23/2018      27   $     419.63   $     337.89   $      757.52
Sheridan         Chris           12/7/2016     398   $   6,185.73   $   4,980.69   $   11,166.42
Silver           Sheri           11/9/2016     167   $   2,595.52   $   2,089.89   $    4,685.41
Simmons          Tonya            6/5/2018     257   $   3,994.30   $   3,216.17   $    7,210.47
Singleton        Renee           12/5/2017     260   $   4,040.93   $   3,253.72   $    7,294.65
Singletory Jr.   Jackson         12/7/2016     172   $   2,673.23   $   2,152.46   $    4,825.69
Small            Ruby            6/22/2017     372   $   5,781.64   $   4,655.32   $   10,436.96
Smith            Brandon         12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
Smith            Haydee          12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Smith            Jasmin           1/8/2018     137   $   2,129.26   $   1,714.46   $    3,843.72
Smith            Michael          1/8/2018     118   $   1,833.96   $   1,476.69   $    3,310.65
Smith            Neville          1/8/2018     128   $   1,989.38   $   1,601.83   $    3,591.21
Smith            Patrice         12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Soler            Carmen          12/7/2016     355   $   5,517.42   $   4,442.57   $    9,959.99
Spann            Curtis          12/7/2016      92   $   1,429.87   $   1,151.32   $    2,581.19
Spence           Altia           12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
Springer         Jacqueline       1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Sterling         Alfonso         12/5/2017      17   $     264.21   $     212.74   $      476.95
Stevenson        Kim             12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
Stewart          Kiesha          12/7/2016     394   $   6,123.56   $   4,930.63   $   11,054.19
Stith            Tyrina          4/18/2017     355   $   5,517.42   $   4,442.57   $    9,959.99
          Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 24 of 25
                                         EXHIBIT A
Strakes         Eustace      1/23/2018     287   $   4,460.56   $   3,591.60   $    8,052.16
Stroman         Evelton      1/23/2018     341   $   5,299.83   $   4,267.37   $    9,567.20
Sutherland      Sheldon      12/7/2016     119   $   1,849.50   $   1,489.20   $    3,338.70
Taono           James        1/23/2018     307   $   4,771.40   $   3,841.89   $    8,613.29
Taylor          Jacqualine    1/8/2018     104   $   1,616.37   $   1,301.49   $    2,917.86
Taylor          Marlene      12/5/2017      80   $   1,243.36   $   1,001.14   $    2,244.50
Taylor          Rodney       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Taylor          Shattice     2/13/2018      15   $     233.13   $     187.71   $      420.84
Taylor          Camielle     3/23/2017     260   $   4,040.93   $   3,253.72   $    7,294.65
Thomas          Donavan      1/23/2018     160   $   2,486.72   $   2,002.29   $    4,489.01
Thomas          John          1/8/2018     287   $   4,460.56   $   3,591.60   $    8,052.16
Thomas          Wanda         1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Thompson        Livio        3/23/2017     111   $   1,725.17   $   1,389.09   $    3,114.26
Thousand        Felix         1/8/2018      30   $     466.26   $     375.43   $      841.69
Torres          Miriam       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Tyson           Enrique       1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Underwood       Yvonne       1/10/2018      70   $   1,087.94   $     876.00   $    1,963.94
Uwakwe          David        12/7/2016     185   $   2,875.28   $   2,315.14   $    5,190.42
Valasquez       Michael      2/13/2018      71   $   1,103.48   $     888.51   $    1,991.99
Valentine       Donna         1/8/2018     343   $   5,330.92   $   4,292.40   $    9,623.32
Vaughan         Keith        12/7/2016      55   $     854.81   $     688.29   $    1,543.10
Vazquez         Anthony       1/8/2018     301   $   4,678.15   $   3,766.80   $    8,444.95
Vazquez         Carlos       12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Velazquez       Maritza      12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
Wade            John         12/7/2016     136   $   2,113.72   $   1,701.94   $    3,815.66
Walker          Eric         12/7/2016     331   $   5,144.41   $   4,142.23   $    9,286.64
Washington      Clyde        12/7/2016     295   $   4,584.90   $   3,691.72   $    8,276.62
Washington      Roger        4/18/2017     381   $   5,921.51   $   4,767.95   $   10,689.46
Waterman        Andrea       12/7/2016     167   $   2,595.52   $   2,089.89   $    4,685.41
Watson          James        12/7/2016     400   $   6,216.81   $   5,005.72   $   11,222.53
Watson‐Foster   Danielle     12/5/2017     348   $   5,408.63   $   4,354.97   $    9,763.60
White           Jewell       12/5/2017     250   $   3,885.51   $   3,128.57   $    7,014.08
White Ayers     Aisha        4/18/2017     110   $   1,709.62   $   1,376.57   $    3,086.19
Wiechels        Lemuel        1/8/2018      74   $   1,150.11   $     926.06   $    2,076.17
Williams        Candice      4/18/2017     236   $   3,667.92   $   2,953.37   $    6,621.29
Williams        Cynthia      12/5/2017      38   $     590.61   $     475.54   $    1,066.15
Williams        Juana        3/23/2017     385   $   5,983.69   $   4,818.00   $   10,801.69
Williams        Kevin        12/7/2016     134   $   2,082.64   $   1,676.92   $    3,759.56
Williams        LaQuan       12/7/2016     400   $   6,216.82   $   5,005.72   $   11,222.54
Williams        Thelma       12/7/2016     365   $   5,672.85   $   4,567.72   $   10,240.57
Williams        Christina    12/7/2016     380   $   5,905.98   $   4,755.43   $   10,661.41
Williams‐Rosa   Shantel      12/5/2017      11   $     170.97   $     137.66   $      308.63
Willis          Quanisha     3/23/2017     206   $   3,201.67   $   2,577.94   $    5,779.61
Wilson          Brittney     4/18/2017     260   $   4,040.94   $   3,253.72   $    7,294.66
Wilson          Tasha        12/5/2017     348   $   5,408.64   $   4,354.97   $    9,763.61
Wine            Harold       4/18/2017     381   $   5,921.52   $   4,767.95   $   10,689.47
Winkfield       Jermaine     1/23/2018      73   $   1,134.58   $     913.54   $    2,048.12
Witherspoon     Dorothy      6/22/2017     372   $   5,781.65   $   4,655.32   $   10,436.97
Woodard         Jennifer     12/7/2016     400   $   6,216.82   $   5,005.72   $   11,222.54
Worthy          Denise       12/5/2017     120   $   1,865.05   $   1,501.72   $    3,366.77
Wright          John         12/7/2016     140   $   2,175.89   $   1,752.01   $    3,927.90
             Case 1:16-cv-08719-SDA Document 183-1 Filed 08/23/21 Page 25 of 25
                                          EXHIBIT A
Wrotten           Shirley     12/7/2016     400     $    6,216.82   $    5,005.73   $   11,222.55
Yellow Day        Dana        12/7/2016     400     $    6,216.82   $    5,005.73   $   11,222.55
Young             Jermaine    12/5/2017     110     $    1,709.63   $    1,376.58   $    3,086.21
Zaman             Arm          1/8/2018      48     $      746.03   $      600.70   $    1,346.73
Zheleznyak        Rotislav    12/7/2016     400     $    6,216.82   $    5,005.73   $   11,222.55



TOTAL                                      109791   $ 1,706,375.00 $ 1,373,957.00 $ 3,080,332.00
